internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-100710-00 date date shareholder parent distributing controlled disregarded_entity operating merger sub country x state y state z jurisdiction a plr-100710-00 year year date date a b c d e f dear this letter replies to a letter from your authorized representative dated date requesting that we supplement our ruling letter dated date control number plr-106450-99 published as plr the prior ruling letter the prior ruling letter concerned certain federal_income_tax consequences of a corporate separation under sec_355 of the internal_revenue_code all statements and representations set forth in the prior ruling letter are still valid except as set forth below the first line of page of the prior ruling letter should read single-member jurisdiction a corporation rather than single-entity state a corporation the name of disregarded_entity in the legend of the prior ruling letter should be corrected to the name given to disregarded_entity in the above legend in light of the additional information submitted the year supplied to year in the legend of the prior ruling letter has been amended to the year given to year in the above legend paragraph ix on page of the prior ruling letter reads as follows plr-100710-00 ix parent will transfer all of the shares of the distributing special preferred_stock and a fixed percentage of the shares of distributing new common_stock to controlled in exchange for additional shares of common_stock of controlled paragraph ix on page should be amended to read as follows ix parent will transfer all of the shares of the distributing special preferred_stock and a fixed percentage of the shares of distributing common_stock to controlled in exchange for additional shares of common_stock of controlled in the prior ruling letter_ruling on page read as follows provided that controlled attaches a statement to its timely filed including extensions federal_income_tax return agreeing that controlled will treat a disposition of part or all of the stock_or_securities of either or a successor-in-interest or disregarded_entity or a successor-in-interest as a disposition for purposes of sec_1_884-2t then distributing’s transfer of the stock to controlled will not be treated as a disposition of stock under sec_1_884-2t if in the future is liquidated into controlled in a liquidation under sec_332 such liquidation of will be treated as a disposition for purposes of sec_1_884-2t notwithstanding sec_1_884-2t this ruling should be amended by adding the following sentence at its conclusion this ruling is in lieu of and replaces ruling of the date transaction ruling control number plr-119706-98 published as plr for transfers occurring after distributing’s transfer of the stock to controlled other than ruling which is modified as stated above all of the rulings in the prior ruling letter remain in full force and effect no opinion is expressed about the tax treatment of any of the transactions described herein under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is plr-100710-00 consummated we are sending a copy of this letter to the authorized representative specified in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
